FILE D
                                                                                                   iiz

                                                                                                    i'IMIS10N11

                                                                                          201i{   FEB —4          AM 9: 18
      IN THE COURT OF APPEALS OF THE STATE                                                                                   N
                                                                                          9KF      LV                  IT




                                                        DIVISION IIY
                                                                                                         ff- PITY
                                                                                                           E    Y

ARTHUR WEST,                                                                             No. 43787 - -II
                                                                                                   2


                                         Appellant,


         MAI




WASHINGTON STATE ASSOCIATION OF                                                   UNPUBLISHED OPINION
CITIES,


                                                        t.


                                                                                                                                 l
         PENOYAR, J. —         Arthur West             sued   the Association       of   Washington Cities ( AWC)                    for

                                                                                                              2
                requested records          in   violation of       the Public Records Act ( PRA). '                The trial court
withholding


granted summary judgment in AWC' s favor, finding that the allegedly withheld records were not

responsive     to West'
                  West'   ss request.      West appeals, arguing that the trial court erred by finding the

records not responsive        to   his   request and     by   awarding AWC attorney fees.                  Because the records


related to other requests West made with AWC and not to the request at issue in this suit, the trial

court   correctly   granted   summary judgment for ACW.                       Additionally, we affirm the trial court' s

attorney fee award because West' s motion for reconsideration was meritless. We affirm.
                                                              FACTS


          West filed this     action against       AWC        on   October`20, 2011, for          violation of      the PRA.         His


complaint alleged that AWC failed to adequately respond to his February 2011 request for

    records concerning the AWC' s lobbying to weaken the PRA and for AWC communications

with    Rep.   Mike   Armstrong."         Clerk'   s   Papers ( CP)     at   5.   AWC received only one request from




1 AWC is wrongly named in the complaint caption as Washington State Association of Cities.
2
    Ch. 42. 56 RCW.
43787 -2 -II



West in               February   2011.      This was his February 9, 2011, request seeking the following records

from AWC:


                 1.  All communications concerning SB 5025, 5022 and 5089 and their companion
                 bills HB 1139, 1033 and 1289, to include any communications concerning drafts
                 or proposals for of [sic] any related legislation.
                 2.    All records of any lobbying or correspondence concerning the Public Records
                 Act, from June of 2010 to present, and any proposed alterations or amendments.
                 3.    All information and communications on your " members only" website areas.

CP      at   50.       AWC responded on February 16 and sent West internet links to some of the requested

records and provided him. a timeline for production of the remaining records.

                 On March 3, 2011, before AWC had completed West' s February 9 request,. the Thurston

County Superior Court entered a settlement agreement between West and AWC regarding a

previous PRA action. The agreement terminated all of AWC' s pending PRA obligations to West

and stated that any document not produced to West in the course of the settled litigation would

be     subject          to   a new   PRA     request.    That   same   day,   West   e- mailed   AWC, stating, " Please regard


this    as a renewal of all               pending   records requests."      CP at 63.


                 AWC responded to this request on March 10 and continued to provide records related to

                                                                        3
West'        s    February 9         request   throughout the     month .      West again renewed his request through e-

                                          April 28 .5   AWC provided West with more records related to his February
                              214
mails on              April         and




9      request          on   May 6, . May      31, June 10,      and   June 30.      On June 30, AWC sent West a letter


3 AWC' s letter stated that. it interpreted West' s March 3 request as including the records
requested in his February 9 request and asked him to clarify his request if this was not correct.
The record does not contain any communication from West clarifying his request or verifying
AWC' s interpretation.


4 " Please consider this as a formal request under RCW 42. 56, for disclosure of records, including
all previous requests. This request incorporates by reference all previous requests." CP at 69.

5 "[
       P] lease regard this as a request to reopen all pending requests, and especially the most recent
requests."              CP at 69.
                                                                        2
43787 -2 -II




explaining that it considered his February 9 records request closed. The letter also stated that an

exemption and redaction            log   would    be   sent   to West the   following   week.   West claims that he


never received this log.

        On September 12, 2011, West sent AWC an e -mail alleging that AWC was in violation

of the PRA. regarding his " recent request for records. of AWC lobbying and AWC contacts with

Mike   Armstrong."           CP   at   182.    AWC did not respond to the e -mail, which it claims it never

received   because      of   technical difficulties.       On October 20, West filed this action in superior court

against AWC for failing to respond to his February 2011 request for records relating to lobbying

and communications with Armstrong.

        Based on West' s October 20 complaint, AWC opened a new search for records relating

to   lobbying    and    contacts       with    Armstrong.       AWC sent West records from this search on


November 18, 2011.             Most of the records were duplicates of records he had received under his


February 9      request.      However, there were three e -mails from AWC to Armstrong that had not

been   produced    in   previous requests.         On December 1, 2011, AWC sent West an exemption and


redaction log for documents related to his " April 21, 2011, request for communications to and

from the   cities of    Olympia        and    Tumwater from     February    2004 -2007."   CP at 197.


        In March 2012, AWC moved for summary judgment in this case, arguing that it had

complied with      the PRA regarding West'             s   February 9   request.   AWC stated that it had produced


all documents related to West' s request and that none of the documents were redacted or

withheld.      West filed a cross motion for summary judgment, citing AWC' s June 30 letter, the

November 18 production, and the December 1 exemption log as evidence that AWC had

withheld records responsive to his February 9 request.



                                                                3
43787 -2 -II



          The trial court determined that the December 1 exemption log was not related to West' s

February 9 request. It also determined that the late disclosure of the log promised in the June 30

letter   was not part of   this   suit.    Finally, the trial court conducted an in camera review of the

Armstrong e -mails produced on November . 18 and found that none of the e -mails were

responsive to West' s February 9 request. Accordingly, the trial court granted summary judgment

in AWC' s favor.


          West filed a motion for reconsideration, arguing that the trial court made an error of law

by determining that the November 18 e -mails and the December 1 log were not responsive to the

February 9     request.   The trial court denied West' s motion and awarded AWC attorney fees for

responding to the motion. West appeals.

                                                       ANALYSIS


          West argues that AWC violated the PRA by failing to timely disclose records related to

his February 9      request.      Specifically, he alleges that AWC withheld e -mails to Armstrong

produced on November 18 and records within the redaction and exemption log produced on

December 1.        In. order to determine whether AWC violated the PRA by withholding these

records, it is first necessary to determine whether the records are responsive to West' s February 9
request,   the only   request     at   issue in this   suit.       Because the records are not responsive to the


February 9 request, West has failed to prove that AWC violated the PRA.

I.        STANDARD OF REVIEW


          We   review a challenged        agency   action under       the PRA   de   novo.   RCW 42. 56. 550( 3).   We


are in the same position as trial courts where, as here, the record consists only of documentary

evidence.      Progressive Animal Welfare Soc' y           v.      Univ. of Wash., 125 Wash. 2d 243, 252, 884 P.2d
592 ( 1994).     We also review a summary judgment order de novo, engaging in the same inquiry
                                                               2
43787 -2 -II



as    the trial   court.   Folsom   v.   Burger   King,   135 Wash. 2d 658, 663, 958 P.2d 301 ( 1998).                   Summary

judgment is appropriate when there is no genuine issue of material fact and the moving party is

entitled    to judgment        as a matter of   law. CR 56( c); Folsom, 135 Wash. 2d               at   663.    We construe the


facts    and      reasonable    inferences in favor       of   the nonmoving party.         Korslund v. DynCorp Tri-

Cities Servs., Inc., 156 Wash. 2d 168, 177, 125 P.3d 119 ( 2005).                     Summary judgment is appropriate

if    reasonable persons could reach            only   one conclusion       from the    evidence presented.            Korslund,
156 Wash. 2d at 177.


11.        ARMSTRONG E -MAILS


           West first argues that the trial court erred by finding that the e -mails to Armstrong

provided       in the November 18 disclosure              were not responsive          to his   February 9        request.   We .


disagree.


            West' s February 9 request was for records concerning specific bills, lobbying related to

the PRA,          and   information from AWC'          s " members    only"   website.    CP    at   50.    The Armstrong e-

mails produced on November 18 related to a conference that Armstrong was participating in.

The e -mails concerned logistics, such as when he should ,arrive, what information he wanted in

his " bio,"       and whether    he would be providing          materials   for   other participants.       CP   at   391. The e-


mails did not mention the bills that were the subject of West' s request or any PRA lobbying and

the e -mails        were not posted on      the "   members      only"   section of    AWC'     s website.       The trial court


did not err by finding that the e -mails were not responsive to West' s February 9 request.
            West' s     arguments    to the contrary      are not persuasive.         He contends that the e -mails are


responsive because the conference concerned open government laws and Armstrong ' was a

 sponsor of the bills specified in the February 9 request. But the e -mails about the conference did

 not relate to legislation, lobbying, or even the substance of the conference, and the conference
                                                                  E
43787 -2 -II




took place months before any of the bills were even introduced. Further, the fact that Armstrong

was a sponsor of the bills does not mean that every e -mail to him necessarily involved the bills.

These     e- mails,    which    were     the   product    of   a       separate    records       search   by   AWC,    were     not




responsive to West' s February 9 request, and we affirm the trial court.

III.      DECEMBER 1 LOG


          West next argues that the trial court erred by finding that the exemption log produced on

December 1      was not responsive         to his    February      9    request.    We disagree.          The trial court stated


that it was " quite apparent" from the December 1 log that it was not related to West' s February 9

request   but to another        request   that West had        renewed       in March.           Report of Proceedings at 32.


The letter accompanying the log stated that it was related to his request for communications to

and    from the       cities   of   Olympia    and   Tumwater from              February         2004 -07.     The log includes

documents from as far back as 2006, well beyond the time frame of West' s February 9 request.

Considering this context, the trial court correctly found that the December 1 log was not

responsive to West'.s February 9 request.

          Three of the entries in the December 1 log do fall within the time frame of the February 9

request—     June 2010 to       February   2011.     But AWC is correct that entries within the time frame are


not automatically responsive to the request. The entries at issue are monthly statements to a law
firm representing AWC. AWC argues that the statements are for legal services in another case


involving      West.     West responds that, since the other case involved the PRA, these entries are

responsive     to his    request.    But his   request was not as           broad    as   he is    now    arguing it is.   Bills for


legal   services      related   to   a   PRA    request    are     not    the   same      as "   lobbying or correspondence

                                                                                                                           CP at 50.
 concerning the Public Records Act ...               and           proposed alterations or amendments."
                                                           any


 We affirm the trial court' s finding that the log is not responsive to the February 9 request.
                                                                   n
43787 -2 -II



IV.       ATTORNEY FEES


          A.     TRIAL


          West argues that the trial court erred by awarding attorney fees to AWC for responding to

West' s motion for reconsideration. Because the trial court' s decision to award fees under CR 11

was reasonably based on West' s meritless motion for reconsideration, we affirm the attorney fee
award.




          We initially were unable to review the attorney fee award because the trial court did not

enter   any findings   of   fact   or conclusions of        law regarding attorney fees.            Therefore, we entered


an order directing the trial court to enter findings of fact and conclusions of law relating to its

order awarding attorney fees. The trial court then entered findings of fact and conclusions of law

stating that it awarded attorney fees under CR 11 because West' s motion for reconsideration was
meritless.




          A court may impose sanctions under CR 11 if a party' s filing is not well grounded in fact
or not warranted    by   law     or   if it is filed for   an   improper   purpose.   Bryant   v.   Joseph Tree, Inc., 119
Wash. 2d 210, 217, 829 P.2d 1099 ( 1992) ( quoting CR 11). "                     The purpose behind CR 11 is to deter


baseless filings   and      to   curb    abuses   of   the judicial   system."    Bryant, 119 Wash. 2d          at   219.   We


review a trial court' s decision to impose CR 11 sanctions to determine if the award was

               unreasonable        or   based   on untenable grounds or reasons.           Biggs v. Vail, 124 Wn.2d
manifestly


193, 197, 876 P.2d 448 ( 1994); State ex rel. Carroll v. Junker, 79 Wash. 2d 12, 26, 482 P.2d 775


 1971).


          Here, West' s motion for reconsideration under CR 59( a)( 8) merely repeated his summary

judgment argument and did not present any evidence of an error of law, as CR 59( a)( 8) requires.

The trial court concluded that West' s motion failed to identify any grounds for reconsideration
                                                                  7
43787 - -II
      2




and   that    it   was meritless.    Accordingly,   under   CR 11, the    court awarded         AWC " not less than

         6
 1, 000 " in attorney fees for responding to West'              s meritless motion.   CP   at   485.   We agree with


the trial court that West' s motion for reconsideration was meritless and failed to identify any

errors   of    law.    Instead, he merely repeated his argument that the Armstrong e -mails and the

December 1 log were responsive to his February 9 request. The trial court' s attorney fee award

was not unreasonable and we affirm.



         B.           APPEAL


         West        requests   attorney fees   on appeal under     RCW 42. 56. 550( 4).        This statute provides


for the award of attorney fees to a person who prevails against an agency in a PRA action. RCW

42. 56. 550( 4).      Here, West does not prevail, and we do not award him attorney fees.

         Affirmed.


         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




  M//.         14-         Z--
             Worswick, C. J.
                            O'l,

6 Although the exact amount of attorney fees awarded is not clear from the record on appeal,
West contests the availability of attorney fees rather than the amount awarded.
                                                            8